Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The status of application U.S. Patent application 16/942,945 cited in paragraph [0001] needs to be updated to its current status.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is vague and indefinite because it is unclear how the cleaning operation can be considered under manual control through interaction of the computing device which contradicts claim 1 which claims that the cleaning operation is under control of the programming of the computing device by following the provided pattern which indicates an automatic cleaning operation and not a manual operation.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 19-23, 26-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al (8,308,869) in view of Video Veolia Diamondback (provided by applicant).
The method as claimed is substantially disclosed by Gardner et al including the steps of cleaning tubes of a heat exchanger comprising providing water jet cleaning equipment 10 on a support assembly of the cleaning apparatus; responding to programming in a computing device and controlling the water jet cleaning equipment and a cleaning operation using the water jet cleaning equipment (abstract); providing a pattern of tube openings defined in an end plate of the heat exchanger or the tube bundle to the computing device; actuating the water jet cleaning equipment with the 
With respect to claim 2 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps of providing of the pattern of tube openings includes: learning (Gardner et al abstract), with the programming provided in the computing device, the pattern of tube openings defined in the end plate of the heat exchanger or the tube bundle.

With respect to claim 4 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps of providing of the pattern of tube openings includes uploading the pattern of tube openings to the computing device (Gardner et al claim 7).
With respect to claim 5 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps of moving a cleaned heat exchanger or cleaned tube bundle from the cleaning station back to the use-position (inherent steps so the device can be used again); and reengaging the heat exchanger or the tube bundle in the use-position in the process or the plant.
With respect to claim 6 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps of the cleaning operation is performed under manual control of an operator through interaction with the computing device (Gardner et al column 18 lines 4+).
With respect to claim 7 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps of the cleaning operation is automatically performed (Gardner et al abstract) after initiation of the programming by an operator interacting with the computing device.
With respect to claim 8 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps of moving of the heat exchanger or the tube bundle from the process or plant to the cleaning station includes: placing the heat exchanger or the tube bundle on a transportation device; and moving the transportation device from 
 With respect to claim 9 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps of the moving of the heat exchanger or the tube bundle from the process or plant to the cleaning station further comprises: moving the heat exchanger or the tube bundle from the transportation device to a translation assembly; activating the translation assembly; and moving the heat exchanger or the tube bundle with the translation assembly from an input end of the translation assembly to a location directly in front of the cleaning apparatus (part of the teaching of Video Veolia Diamondback to move the device outside).
With respect to claim 10 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps providing a unique identifier (Gardner et al 303) on the heat exchanger or the tube bundle; associating the pattern of tube openings with the unique identifier; storing, in a memory of the computing device, the associated pattern of tube openings and the unique identifier.
With respect to claim 11 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps disengaging the heat exchanger or the tube bundle with the unique identifier from the process or plant at a later time period; moving the heat exchanger or the tube bundle with the unique identifier from the process or plant to the cleaning apparatus; entering the unique identifier into the computing device (Gardner et al); retrieving the stored pattern of tube openings associated with the unique identifier from the memory of the computing device; performing a second 
With respect to claim 12 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps cleaning a plurality of different heat exchangers or the tube bundles at the cleaning station (Gardner et al); providing the pattern of tube openings for each of the plurality of different heat exchangers or the tube bundles to the computing device; associating a different and unique identifier (Gardner et al 303) with each one of the plurality of different heat exchangers or tube bundles; storing, in a memory of the computing device, the associated different and unique identifiers with a different provided pattern of tube openings; providing the unique identifier to the computing device; retrieving the pattern of tube openings from the memory of the computing device; and performing the cleaning operation utilizing the retrieved pattern of tube openings.
With respect to claim 13 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps providing of the unique identifier to the computing device includes one of entering the unique identifier into a user interface of the computing device and scanning the unique identifier provided on an exterior surface of the heat exchanger or the tube bundle.
With respect to claim 14 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps using a cleaning apparatus provided at a location remote from a heat exchanger or a tube bundle that is to be cleaned (taught by Video as stated above), wherein the cleaning apparatus includes: a support assembly; water jet cleaning equipment substantially permanently mounted on the support assembly, 
With respect to claim 15 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps programming of the computing device is configured to learn a pattern of tube openings (Gardner et al abstract) to tubes provided in the heat exchanger or the tube bundle and to control a lance of the water jet cleaning equipment to follow the learned pattern of tube openings.
With respect to claim 16 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps of using a pattern of tube openings to tubes in the heat exchanger or the tube bundle provided to or stored in the computing device, wherein the programming of the computing device is configured to control a lance of the water jet cleaning equipment to follow the provided or stored pattern.
With respect to claim 17 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps programming in the computing device is configured to move a lance of the water jet cleaning equipment along one or both of an X-axis and a Y-axis (Gardner et al).

With respect to claim 20 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps of using a touch screen (Gardner et al); and a plurality of selectable options provided on the user interface, wherein at least one of the plurality of selectable options corresponds to a function to be performed by a component of the water jet cleaning apparatus; and wherein one or more movements of a fingertip of a human operator on the at least one of the plurality of selectable options on the touch screen controls one of the cleaning operation of the water jet cleaning apparatus and the performing of the cleaning operation with the water jet cleaning apparatus; wherein the programming is configured to learn a pattern of a plurality of spaced apart openings in an end plate of a heat exchanger; and wherein the programming is configured to move a nozzle of an indexer from one of the plurality of spaced apart openings in the pattern to another of the plurality of spaced apart openings upon fingertip contact with one of the plurality of selectable options on the touch screen.
With respect to claim 21 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps support assembly includes an X-Y indexer having a first indexer rail, a second indexer rail; and a trolley engageable with the first indexer rail or the second indexer rail; wherein the trolley positions at least one nozzle of the water jet cleaning equipment relative to an end plate of a heat exchanger.

With respect to claim 23 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps a lance operatively engaged with the support assembly and adapted to be connected to a remote water source; wherein the lance has at least a first degree of freedom and a second degree of freedom relative to the support assembly; and wherein the programming in the computing device is operable to control movement of the lance relative to the support assembly.
With respect to claim 26 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps a cleaning station provided at a location remote from a plant or process (Video) utilizing the one or more heat exchangers or tube bundles; a cleaning apparatus provided at the cleaning station, said cleaning apparatus comprising: a support assembly; water jet cleaning equipment substantially permanently mounted on the support assembly, wherein said water jet cleaning equipment is adapted to be operatively engaged with a supply of cleaning fluid, and wherein said water jet cleaning equipment is configured to deliver a high pressure jet of cleaning fluid therefrom; and a computing device provided with programming to control the water jet cleaning equipment and to control a performance of a cleaning operation using the water jet cleaning equipment; and at least one transportation device configured to move the one or more heat exchangers or tube bundles from the remote location to the cleaning station, and, after the cleaning operation has been performed, to move the one or more multiple heat exchangers back to the remote location. 

With respect to claim 28 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps programming in the computing device is configured to move a lance of the water jet cleaning equipment along one or both of an X-axis and a Y-axis.
With respect to claim 30 the combination of Gardner et al in view of Video Veolia Diamondback disclose the steps programming in the computing device is configured to move a lance of the water jet cleaning equipment along one or more of an X-axis, a Y-axis, and a Z-axis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No.  in view of Video Veolia Diamondback (cited by applicant). The device and method as claimed is substantially claimed by 16/942,945 with X-Y lance movement as well as a rotation movement embodiment, but lack moving the tubes remote from the use position.  Video teaches moving the tubes outside to clean them.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the tubes outside to clean then by the device of 16/942,945 as taught by Video.
This is a provisional nonstatutory double patenting rejection.
Claims 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/942,945 in view of Video Veolia Diamondback (cited by applicant) and Gardner et al (8,308,869). The device and method as claimed is substantially claimed by 16/942,945 with X-Y lance movement as well as a rotation movement embodiment along with the teaching of Video as stated above, but lack a unique identifier for the tubes.  Gardner et al teaches using a unique identifier 303 to identify a specific set of tubes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a unique identifier to the tubes of 16/942,945 in view of Video as taught by Gardner et al to identify a specific set of tubes.
This is a provisional nonstatutory double patenting rejection.
Claims 1-9 and 14-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/943,032 in view of Video Veolia Diamondback (cited by applicant). The device and method as claimed is substantially claimed by 16/943,032 with X-Y lance movement as .
This is a provisional nonstatutory double patenting rejection.
Claims 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/943,032 in view of Video Veolia Diamondback (cited by applicant) and Gardner et al (8,308,869). The device and method as claimed is substantially claimed by 16/943,032 with X-Y lance movement as well as a rotation movement embodiment along with the teaching of Video as stated above, but lack a unique identifier for the tubes.  Gardner et al teaches using a unique identifier 303 to identify a specific set of tubes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a unique identifier to the tubes of 16/943,032 in view of Video as taught by Gardner et al to identify a specific set of tubes.
This is a provisional nonstatutory double patenting rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855